Citation Nr: 1134680	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By way of background, the Veteran's claim was remanded for further evidentiary development in June 2011.  After completing the requested development, the RO readjudicated the claim, as reflected by a July 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's report of experiencing a right knee injury during service and continuous knee symptomatology thereafter is not credible.

2.  The only medical opinion of record addressing the etiology of the Veteran's right knee disorder fails to relate the Veteran's knee disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in September 2008, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.   This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service and private treatment records have been obtained.  The Veteran was also provided with a VA examination and related medical opinion addressing the etiology of his right knee disorder, and the Board finds that the examination and related medical opinion are sufficient for VA adjudicatory purposes.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

When filing the instant service connection claim in August 2008, the Veteran stated his belief that his currently-diagnosed right knee disorder is the result of the accumulated impact of performing his in-service duties as a ground surveillance system operator during his three-year period of service.  The Veteran further reported that his right knee disorder was mildly symptomatic both during and since service and that he only sought treatment for his right knee disorder when his symptoms increased in severity in 2008.  

In August 2008, the same month the Veteran filed the instant service connection claim, the Veteran's treating orthopedist stated that the Veteran had a three-month history of right knee pain when completing a leave request form submitted to the Veteran's employer.  Additionally, in a statement in October 2008, the Veteran's spouse, who was married to the Veteran during his period of active service, reported that the Veteran's mother had informed her that the Veteran had experienced a right knee injury prior to service and that his right knee had been symptomatic during high school when he participated in track.  The Veteran's spouse further reported her recollection of the Veteran's involvement in long road marches during service, as well as his in-service injury while stationed in Germany when his Armored Personnel Carrier was hit by the barrel of a tank, causing him to bang his knees.  In recently submitted statements, the Veteran also reports this in-service knee injury, which he posits could be related to the etiology of his currently-diagnosed right knee disorder.

The Veteran's service treatment records fail to reflect any treatment for or reference to a right knee disorder during service, although they do reference his in-service tank-related injury while stationed in Germany in 1989, at which time the Veteran only reported experiencing back pain.  As he declined a separation medical examination, a clinical assessment of the Veteran's right knee was not conducted upon separation from service.  

The Veteran filed service connection claims in November 1991, April 1995, and January 1996, and he did not report any service-related knee symptoms at this time.  A November 1994 private treatment record reflects the Veteran's report of experiencing a sore throat, and he denied having any other health problems.  The next medical treatment of record are June 2008 private treatment records, which  reflect the Veteran's report that he had chronic right knee problems but had experienced right knee pain for three months prior to the time of treatment.  He denied a history of knee injuries, but reported a history of participating in track in high school and that his employment with the postal service requires him to walk constantly.  A subsequent MRI of the Veteran's right knee was interpreted to reveal evidence of a medial meniscal tear, and subsequent VA treatment records reflect that he underwent an arthroscopic partial medial meniscectomy.  In July 2008 VA treatment records, the Veteran reported the onset of his right knee pain as recent, stating that it had begun three weeks prior to the time of treatment in early July 2008 and two months prior to the time of treatment in late July 2008.  In an August 2008 employee leave request, completed the same month the Veteran filed the instant service connection claim, the Veteran's treating orthopedist stated that the Veteran had a three-month history of right knee pain. 

The Veteran was afforded a VA examination in July 2011 to address the etiology of his right knee disorder, to include whether the Veteran's right knee disorder had its onset in service or is related to the Veteran's performance of his in-service duties as a ground surveillance system operator.  During the examination, the Veteran reported that during service, he was involved in a tank-related accident that included impact to his knees and that he subsequently experienced knee pain, swelling, and locking episodes during service.  He reported that this knee symptomatology continued after service until he underwent right knee surgery in 2008.  The examiner conducted a physical examination of the Veteran, diagnosing him with status-post right knee medial meniscectomy, and reviewed the Veteran's claims file.  The examiner then opined that the Veteran's right knee disorder was less likely than not related to service.  In support of this opinion, the examiner stated that the lack of any documented knee treatment in service made it difficult to determine whether the Veteran's current knee disability is related to service or related to his post-service employment as a postal carrier and the Veteran's age.

The Board notes that the Veteran is competent to report the onset and continuity of his right knee symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, after reviewing the evidence of record, the Board finds that the Veteran's report of experiencing knee symptoms during and continually since service is not credible, based on the totality of the evidence of record.  The Veteran's current report of injuring his right knee during service and experiencing related pain, swelling, and locking episodes during and continually since service is inconsistent with other evidence of record.  Specifically, the Veteran failed to report experiencing any knee pain after his involvement in a tank-related injury during service (at which time he reported only back pain), and he also failed to report a service-related knee disability when filing service connection claims in 1991, 1995, and 1996.  Furthermore, the Veteran denied having any health problems other than a sore throat when seeking medical treatment in 1994, and 2008 treatment records reflect the Veteran's characterization of his right knee pain as being of recent onset.  Given these inconsistencies, the Board finds that the Veteran's report of continuity of symptomatology is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

As the Board has determined that the Veteran's reported in-service knee injury and continuity of symptomatology is not credible, the Board further concludes that the VA examiner's medical opinion failing to link the Veteran's right knee disorder to service should be afforded probative value.  The opinion was predicated upon an accurate review of the record, which fails to reflect any knee treatment or reported knee symptomatology during service or for many years thereafter.  Furthermore, the opinion is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   Moreover, the Veteran's treatment records fail to reflect any findings that suggest a relationship between the Veteran's current right knee disorder and service, and the Veteran has not submitted a medical opinion to support his theory of entitlement.  

Thus, given the Board's finding that the Veteran's report of experiencing a right knee injury during service and continuous symptomatology thereafter is not credible, coupled with the only medical opinion of record that fails to relate the Veteran's currently-diagnosed right knee disorder to service, the Board finds that a basis for granting service connection for a right knee disorder has not been presented.  Accordingly, the Veteran's appeal is denied.

ORDER

Service connection for a right knee disorder is denied.

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


